EXHIBIT99.1.2 DN (X08) FST-CV-12-6014987 S DN (X08) FST-CV-12-5013927 S CHARLES HENRY III, AHMED AMMAR, ) SUPERIOR COURT JOHN P. VAILE AS TRUSTEE OF JOHN P. ) VAILE LIVING TRUST, JOHN PAUL OTIENO, ) COMPLEX LITIGATION SOSVENTURES LLC, BRADFORD HIGGINS, ) DOCKET WILLIAM MAHONEY, ROBERT J. CONRADS, ) EDWARD M. CONRADS, WILLIAM F. ) AT STAMFORD PETTINATI, JR., AND ANDY LEE, ) INDIVIDUALLY AND DERIVATIVELY ON ) BEHALF OF GIDDINGS OIL & GAS LP, ) HUNTON OIL PARTNERS LP AND ) ASYM ENERGY FUND III LP ) ) v. ) ) GREGORY IMBRUCE, GIDDINGS ) INVESTMENTS LLC, GIDDINGS ) GENPAR LLC,HUNTON OIL GENPAR LLC, ) ASYM CAPITAL III LLC, STARBOARD ) RESOURCES, INC. f/k/a STARBOARD ) RESOURCES, LLC, GLENROSE HOLDINGS ) LLC, AND ASYM ENERGY ) INVESTMENTS LLC ) August 9, 2013 Answer of Starboard Resources, Inc. to Third Amended Complaint 1 STARBOARD RESOURCES, INC. f/k/a/ STARBOARD RESOURCES, LLC’S ANSWER TO THIRD AMENDED COMPLAINT 1. The undersigned Defendant does not respond to the allegation as it is not addressed to it. 2. The undersigned Defendant does not respond to the allegation as it is not addressed to it. 3. The undersigned Defendant does not respond to the allegation as it is not addressed to it. 4. The undersigned Defendant does not respond to the allegation as it is not addressed to it. 5. The undersigned Defendant does not respond to the allegation as it is not addressed to it. 6. The undersigned Defendant does not respond to the allegation as it is not addressed to it. 7. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. 8. The undersigned Defendant does not respond to the allegation as it is not addressed to it. 9. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. 13 The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 2 Parties The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegationand leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiffs to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. Admit. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 3 The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 4 The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiffs to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiffs to their proof. Admit. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 5 FACTS Hunton LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 6 The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. Giddings LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 7 The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 8 The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 9 The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 10 ASYM III LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 11 The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 12 The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 13 The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 14 THE STARBOARD ROLL-UP TRANSACTION The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. Answer of Starboard Resources, Inc. to Third Amended Complaint 15 The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. Answer of Starboard Resources, Inc. to Third Amended Complaint 16 The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. Answer of Starboard Resources, Inc. to Third Amended Complaint 17 The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. Answer of Starboard Resources, Inc. to Third Amended Complaint 18 The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. Answer of Starboard Resources, Inc. to Third Amended Complaint 19 The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 20 The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 21 The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 22 The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. Answer of Starboard Resources, Inc. to Third Amended Complaint 23 The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. Admit. Admit. Admit. Admit. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. Admit. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. Answer of Starboard Resources, Inc. to Third Amended Complaint 24 The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. Admit. Admit. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 25 The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. Answer of Starboard Resources, Inc. to Third Amended Complaint 26 The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. Answer of Starboard Resources, Inc. to Third Amended Complaint 27 The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. Admit. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. Admit. Admit. Answer of Starboard Resources, Inc. to Third Amended Complaint 28 The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 29 The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 30 The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 31 Summary of the Imbruce Defendants’ Wrongful Acts The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 32 The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 33 The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 34 The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 35 The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to this allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to this allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to this allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to this allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to this allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 36 The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 37 The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 38 The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 39 The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 40 The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. The undersigned Defendant does not respond to the allegation as it is not addressed to it. First Count: Injunctive Relief by Hunton Limited Partners and Hunton LP against Imbruce Defendants The undersigned Defendant does not respond to the allegation as it is not addressed to it. Second count: Declaratory Judgment by Hunton Limited Partners and Hunton LP Against Imbruce Defendants The undersigned Defendant does not respond to the allegation as it is not addressed to it. Third Count: Unjust Enrichment by Hunton Limited Partners and Hunton LP Against Imbruce Defendants The undersigned Defendant does not respond to the allegation as it is not addressed to it. Fourth Count: Action for Accounting Against Imbruce Defendants by Hunton Limited Partners and Hunton LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Fifth Count: Action for Imposition of a Constructive Trust Against Imbruce Defendants by Hunton Limited Partners and Hunton LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 41 Sixth Count: Common Law Fraud Against Imbruce Defendants by Hunton Limited Partners and Hunton LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Seventh Count: Breach of Fiduciary Duties Against Imbruce Defendants by Hunton Limited Partners and Hunton LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Eighth Count: Conversion Against Imbruce Defendants by Hunton Limited Partners and Hunton LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Ninth Count: Civil Theft Against Imbruce Defendants by Hunton Limited Partners and Hunton LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Tenth Count: Civil Conspiracy Against Imbruce Defendants by Hunton Limited Partners and Hunton LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Eleventh Count: Negligence Against Imbruce Defendants by Hunton Limited Partners and Hunton LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Twelfth Count: Injunctive Relief by SOSv and Higgins Against Imbruce Defendants Re: Giddings LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Thirteenth Count: Declaratory Judgment by SOSv and Higgins against Imbruce Defendants Re: Giddings LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Fourteenth Count: Unjust Enrichment Against Imbruce Defendants by SOSv and Higgins Re: Giddings LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 42 Fifteenth Count: Action for Accounting Against Imbruce Defendants by SOSv and Higgins Re: Giddings LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Sixteenth Count: Action for Imposition of a Constructive Trust Against Imbruce Defendants by SOSv and Higgins Re: Giddings LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Seventeenth Count: Injunctive Relief by SOSv and Higgins Against Imbruce Defendants Re: ASYM III LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Eighteenth Count: Declaratory Judgment by SOSv and Higgins Against Imbruce Defendants Re: ASYM III LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Nineteenth Count: Unjust Enrichment Against Imbruce Defendants by SOSv and Higgins Re: ASYM III LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Twentieth Count: Action for Accounting Against Imbruce Defendants by SOSv and Higgins Re: ASYM III LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Twenty-First Count: Action for Imposition of a Constructive Trust Against Imbruce Defendants by SOSv and Higgins Re: ASYM III LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Twenty-Second Count: Injunctive Relief Against Starboard by all Plaintiffs The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiff to their proof. Twenty-Third Count: Injunctive Relief by Giddings Limited Partners (Except SOSv and Higgins) and Giddings LP Against Imbruce Defendants The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 43 Twenty-Fourth Count: Declaratory Judgment by Giddings Limited Partners (Except SOSv and Higgins) and Giddings LP Against Imbruce Defendants The undersigned Defendant does not respond to the allegation as it is not addressed to it. Twenty-Fifth Count: Unjust Enrichment Against Imbruce Defendants by Giddings Limited Partners (Except SOSv and Higgins) and Giddings LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Twenty-Sixth Count: Action for Accounting Against Imbruce Defendants by Giddings Limited Partners (Except SOSv and Higgins) and Giddings LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Twenty-Seventh Count: Action for Imposition of a Constructive Trust Against Imbruce Defendants by Giddings Limited Partners (Except SOSv and Higgins) and Giddings LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Twenty-Eighth Count: Common Law Fraud Against Imbruce Defendants by Giddings Limited Partners and Giddings LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Twenty-Ninth Count: Breach of Fiduciary Duties Against Imbruce Defendants by Giddings Limited Partners and Giddings LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Thirtieth Count: Conversion Against Imbruce Defendants by Giddings Limited Partners and Giddings LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Thirty-First Count: Civil Theft Against Imbruce Defendants by Giddings Limited Partners and Giddings LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 44 Thirty-Second Count: Civil Conspiracy Against Imbruce Defendants by Giddings Limited Partners and Giddings LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Thirty-Third Count: Negligence Against Imbruce Defendants by Giddings Limited Partners and Giddings LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Thirty-Fourth Count: Injunctive Relief by ASYM III Limited Partners (Except SOSv and Higgins) and ASYM III LP Against Imbruce Defendants The undersigned Defendant does not respond to the allegation as it is not addressed to it. Thirty-Fifth Count: Declaratory Judgment by ASYM III Limited Partners (Except SOSv and Higgins) and ASYM III LP Against Imbruce Defendants The undersigned Defendant does not respond to the allegation as it is not addressed to it. Thirty-Sixth Count: Common Law Fraud Against Imbruce Defendants by ASYM III Limited Partners and ASYM III LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Thirty-Seventh Count: Breach of Fiduciary Duties Against Imbruce Defendants by ASYM III Limited Partners and ASYM III LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Thirty-Eighth Count: Conversion Against Imbruce Defendants by ASYM III Limited Partners and ASYM III LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Thirty-Ninth Count: Civil Theft Against Imbruce Defendants by ASYM III Limited Partners and ASYM III LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Fortieth Count: Unjust Enrichment Against Imbruce Defendants by ASYM III Limited Partners (Except SOSv and Higgins) and ASYM III LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 45 Forty-First Count: Civil Conspiracy Against Imbruce Defendants by ASYM III Limited Partners and ASYM III LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Forty-Second Count: Action for Accounting Against Defendants by ASYM III Limited Partners (Except SOSv and Higgins) and ASYM III LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Forty-Third Count: Action for Imposition of a Constructive Trust Against Imbruce Defendants by ASYM III Limited Partners (Except SOSv and Higgins) and ASYM III LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Forty-Fourth Count: Negligence Against Imbruce Defendants by ASYM III Limited Partners and ASYM III LP The undersigned Defendant does not respond to the allegation as it is not addressed to it. Forty-Fifth Count: Fraudulent Conveyance as Against Gregory Imbruce The undersigned Defendant does not respond to the allegation as it is not addressed to it. Answer of Starboard Resources, Inc. to Third Amended Complaint 46 Forty-Sixth Count: Action for Breach of Employment Contract by Plaintiff, Andy Lee, Against Imbruce Defendants The undersigned Defendant does not respond to the allegation as it is not addressed to it. DEFENDANT, STARBOARD RESOURCES LLC Samuel I. Reich, Esq. Stephen P. Brown, Esq. WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP 1010 Washington Blvd. Stamford, CT 06511 (203) 388-9100 (203) 388-9101 (facsimile) Juris No: 412712 File No: 14111.00001 Answer of Starboard Resources, Inc. to Third Amended Complaint 47 CERTIFICATION The following has been sent on the th day of August 2013, to all parties of record: Jonathon P. Whitcomb Diserio Martin O’Connor & Castiglioni One Atlantic Street Stamford, CT 06901 Samuel I. Reich, Esq. Stephen P. Brown, Esq. Answer of Starboard Resources, Inc. to Third Amended Complaint 48
